Citation Nr: 1223987	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for an acquired psychiatric disorder, apart from posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a cervical spine disorder, to include fused vertebrae and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970 and from February 1986 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2010, the Board remanded the claims for additional development.  

In February 2011, the Veteran was afforded a hearing before the undersigned.  The transcript has been associated with the claims file.

The issues of entitlement to service connection for a cervical spine disorder, to include fused vertebrae and arthritis, and for posttraumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction. 


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, are shown to be productive of pain, but not limitation of motion, deformity such as claw toes, a malunion or nonunion of tarsal or metatarsal bones, or a moderately severe foot injury.  

2.  The Veteran's depressive disorder has been medically related to his service-connected residuals of a cerebrovascular disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Codes 5278, 5283, 5284 (2011).  

2.  The Veteran's depressive disorder is proximately due to, or the result of, his  service-connected residuals of a cerebrovascular disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot.  He argues that he has symptoms that include primarily pain upon walking.  

The Veteran's service treatment reports show that beginning in May 1967, he received treatment for fractured metatarsals after he tripped on a rock.  A June 1967 report noted that he had healed fractures of the second and fifth metatarsal heads.  See 38 C.F.R. § 4.1 (2011).  

In March 2000, the RO granted service connection for degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In February 2004, the Veteran filed his claim for an increased rating.  In May 2005, the RO denied the claim.  The Veteran has appealed.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

The Board notes that a decision of the Social Security Administration (SSA), dated in April 2005, shows that the Veteran was determined to be disabled as of May 2004, with a primary diagnosis of "late effects of cerebrovascular disease." 

The RO has evaluated the Veteran's service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, as 10 percent disabling under Diagnostic Code (DC) 5284.  Under DC 5284, a 10 percent evaluation is in order for symptomatology reflective of a moderate foot injury.  A 20 percent evaluation is warranted for a moderately severe foot injury.  

As the Veteran filed his claim in February 2004, the time period on appeal begins in February 2003.  See 38 C.F.R. § 3.400(o)(2) (2011).  The relevant medical evidence dated during the time period on appeal consists of VA reports, to include reports from the Brooke Army Medical Center (BAMC), and non-VA reports.  This evidence is summarized as follows:

A QTC examination report, dated in November 2004, shows that the Veteran complained of recurrent pain in the foot and plantar surface, with stiffness, swelling, and fatigue.  He reported difficultly standing and walking, especially first thing in the morning and an inability to walk long distances for exercise.  He stated that his condition had not resulted in any time lost from work.  On examination, gait was within normal limits.  The feet did not have any signs of abnormal weight-bearing.  He did not require an assistive device for ambulation.  The right foot was tender.  He had limitations with standing and walking, especially in the morning, and he required insoles on the right, which relieved his pain.  The diagnosis was degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot.  

A statement from a family nurse practitioner at BAMC, dated in September 2005, states that the Veteran's ability to run and walk is significantly impaired, and that he continues to have foot pain with ambulation.  

Reports from BAMC show treatment for residuals of a cerebrovascular accident that was sustained in 2004.  These reports include several findings of a normal gait.  See reports dated in October 2005, and March and April of 2006.  

A VA examination report, dated in August 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of pain at his right forefoot.  On examination, there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  Gait was stiff and deliberate, with impairment on the left side; the Veteran used a cane on his left side.  He had normal longitudinal arch architectures bilaterally and symmetrically, with normal form and function of the tibialis posterior and tendo-Achilles bilaterally, and normal weight-bearing.  He was noted to have limited standing, walking and distance tolerance "limited primarily in association with post-stroke phenomenon affecting the left lower extremity."  The right foot was tender to palpation at the plantar fascia of the right foot, without swelling, deformity, lesion or nodule.  Both feet had normal alignments with normal ranges of motion, and there was no painful motion or edema.  There was no evidence of instability.  The assessments noted plantar fasciitis of the right foot "which would be characterized as mild and intermittent," with likely resulting minimal or mild limitation of ambulatory tolerance, and third metatarsal stress reaction with no serious suspicion of actual fracture process.  The examiner stated that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

A VA neurological examination report, dated in October 2006, notes that the Veteran had normal strength in his right leg, and a slight limp of the left leg.  In his February 2011 hearing, the Veteran testified to his primary symptom of pain.

The Board finds that the Veteran's service-connected right foot disability is not shown to be productive of a moderately severe foot injury.  Specifically, the November 2004 examination report indicates that the right foot was tender, that there are some limitations with standing and walking, especially in the morning, and he required insoles on the right, which relieved his pain.  The August 2006 VA examination report states that there was no relevant pain, weakness, fatigability, problematic motion, edema, instability or tenderness.  This report shows that the Veteran was found to have normal longitudinal arch architecture, normal form and function of the tibialis posterior and tendo-Achilles, normal weight-bearing, normal alignment, a normal range of motion, and no painful motion, or edema, with no evidence of instability.  The examiner characterized the Veteran's plantar fasciitis as "mild and intermittent," with likely resulting minimal or mild limitation of ambulatory tolerance, and he stated that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

In addition, the medical evidence and hearing testimony indicate that the Veteran has significant impairment in ambulation that is due to residuals of a stroke, and not due to his right foot disability.  In this regard, the August 2006 VA examination report notes that the Veteran's gait was stiff and deliberate, with impairment on the left side, and that he used a cane on his left side.  The examiner stated that the Veteran's standing, walking and distance tolerance is "limited primarily in association with post-stroke phenomenon affecting the left lower extremity."  (emphasis added).  

Service connection is currently in effect for disabilities that include residuals of a cerebrovascular accident, postoperative right carotid endarterectomy with left-sided hemiplegia, evaluated as 100 percent disabling.  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  In the Board's judgment, the symptoms of the Veteran's service-connected right foot disability have been sufficiently described such that they can be dissociated from his residuals of a stroke.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  Thus the Board finds that the evidence is insufficient to show that the Veteran has a moderately severe right foot disability, and that the criteria for a rating in excess of 10 percent under DC 5284 are not shown to have been met.  Accordingly, the claim must be denied.  38 C.F.R. § 4.71a, DC 5283, 5284 (2011).  

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

A rating in excess of 10 percent is not warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support a higher rating on the basis of functional loss due to pain.  In this regard, the August 2006 VA examination report notes that the feet had normal ranges of motion, and there was no painful motion, or instability.  The Veteran's plantar fasciitis was characterized as "mild and intermittent," with "likely resulting minimal or mild limitation of ambulatory tolerance."  The examiner stated that the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Therefore, even taking into account the notations of right foot pain, the Board finds that the evidence is insufficient to show that the criteria for a rating in excess of 10 percent have been met, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

A rating in excess of 10 percent is not warranted under any other potentially applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under DC 5278, a 20 percent evaluation is warranted for unilateral acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Under DC 5283, a 20 percent rating is warranted for: Tarsal or metatarsal bones, malunion of, or nonunion of.  However, there is no evidence of acquired claw foot, all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, marked tenderness under the metatarsal heads, or a malunion or nonunion of the tarsal or metatarsal bone.  In summary, the competent and probative evidence does not show that the criteria for a rating in excess of 10 percent under DC 5278 or DC 5283 have been met, and the claim must be denied.  38 C.F.R. § 4.7.  

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

II.  Service Connection for a Psychiatric Disability

The Veteran seeks service connection for post-traumatic stress disorder due to his service in Vietnam.  The United States Court of Appeals for Veterans Claims (Court) has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with Clemons, VA must consider whether the Veteran has a psychiatric disability other than PTSD that is etiologically related to his military service.  

As will be discussed in detail below, additional evidence is required to properly adjudicate the issue of service connection for PTSD.  However, the Board finds that there is sufficient evidence to establish that the Veteran's diagnosed depressive disorder is medically linked to a service-connected disability.  Although the agency of original jurisdiction has not yet adjudicated other psychiatric disorders in this case, the Board finds that because a grant of service connection is in order, the Veteran experiences no prejudice by the Board deciding that issue at this time.

Service connection is currently in effect for disabilities that include residuals of a cerebrovascular accident, postoperative right carotid endarterectomy with left-sided hemiplegia, evaluated as 100 percent disabling.  The medical evidence includes several references to a mood or depressive disorder due to the Veteran's service-connected residuals of a stroke. 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran underwent a VA examination in November 2009 to determine whether a diagnosis of PTSD was appropriate.  Based on the examination, it was determined that the Veteran did not meet the medical criteria to establish a diagnosis of PTSD.  However, his disability picture did, in fact, meet the criteria for a diagnosis of depressive disorder.  The examiner linked that diagnosis specifically to the Veteran's service-connected stroke residuals.  There is no evidence of record to contradict that positive opinion, and the clinical records support this finding. Therefore, in this case, the evidence establishes a current diagnosis of depressive disorder, and that the disorder was caused by a service-connected disability.  Under these circumstances, the Board finds that service connection is warranted for depressive disorder. 

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2004, and March 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination to determine the severity of his service-connected foot disability.  The Board concludes, therefore, that a decision on the merits of the above two issues at this time is appropriate under the law, and does not prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

A rating in excess of 10 percent for service-connected degenerative joint disease, fracture repair, second metatarsal with plantar fasciitis, right foot, is denied.  

Service connection for depressive disorder is granted. 

REMAND

The Veteran asserts that he has PTSD due to his service in Vietnam.  He has reported that he witnessed a radio-telephone operator killed when he stepped on a mine, that he witnessed a number of mortar and artillery attacks on his base at Dong Tam, and that his helicopter was fired upon on many occasions when he was flying as an artillery observer.  

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

It appears from the record that the Veteran's claim for service connection for PTSD was denied in part due to a lack of verification of stressors.  This information was relied upon in the November 2009 VA examination which failed to establish a PTSD diagnosis.  That being said, the Veteran's discharges show that his awards include the Vietnam Service Medal, the Vietnam Gallantry Cross with Palm, and an Air Medal.  His military occupation specialties are noted as unit commander, and "FA (forward artillery) general."  Other documentation in the claims files shows that he was awarded the Bronze Star Medal under "adverse circumstances incident to a combat environment" and an Air Medal "in support of combat ground forces," with both medals based upon service in Vietnam in 1969.  Given the foregoing, the Board finds that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  Id.     

Furthermore, the statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under the circumstances, the Board has determined that another psychiatric examination is warranted, with specific regard to the Veteran's credible statements regarding his fear of hostile military activity while serving in Vietnam.  

Finally, with regard to the claim for service connection for a cervical spine disorder, to include fused vertebrae and arthritis, the Veteran has testified that he had "cracking" of his neck while doing calesthenics during service.  In addition, the medical evidence includes a statement from a family nurse practitioner at BAMC, received in June 2005, in which it is asserted that the Veteran has "significant degenerative changes at multiple levels (C3/4, C5/6, C6/7) which are likely related to physical requirements of military service and were likely the cause of his prior neck-related complaints."  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.


Under the circumstances, the appellant should be afforded an examination of his cervical spine, to include obtaining an etiological opinion.  McLendon.  

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the remaining issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination to determine whether a diagnosis of PTSD is established under the criteria as set forth in DSM-IV, with specific regard to the Veteran's credible statements regarding his fear of hostile military activity while serving in Vietnam.  The claims files should be provided to the examiner in connection with the examination, and the examiner must indicate that the claims files have been reviewed in association with the examination.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

If PTSD is found, the examiner must state whether the in-service stressor(s) relied upon to support the diagnosis are the cause of the Veteran's PTSD.  

2.  Schedule the Veteran for a cervical spine examination to determine the etiology of any diagnosed disorder.  The claims folder must be sent to the examiner for review, and the examiner must state in the evaluation report that he/she has reviewed the claims files.  

The examiner should provide the following opinion: whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has a cervical spine disability that is related to his period of active duty (from June 1966 to July 1970, and from February 1986 to August 1997).  Specific attention is invited to the Veteran's credible testimony of "cracking" his neck while doing calisthenics in service, and feeling pain in his neck since service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner is asked to explain why he or she has opined a particular way.  

3.  After conducting any other development deemed appropriate, readjudicate the issues on appeal.  If either of the benefits sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


